              Case 5:18-cr-00172-BLF Document 211 Filed 04/16/21 Page 1 of 2



 1 CHRISTOPHER J. CANNON, State Bar No. 88034
   MATTHEW A. LAWS, State Bar No. 273697
 2 Sugarman & Cannon
   737 Tehama Street, No. 3
 3 San Francisco, CA 94103
   Telephone: 415-362-6252
 4 Facsimile: 415-362-6431
   chris@sugarmanandcannon.com
 5
   Attorneys for RAVI SRIVATSAV
 6
                               UNITED STATES DISTRICT COURT
 7
                             NORTHERN DISTRICT OF CALIFORNIA
 8
                                     SAN JOSE DIVISION
 9

10 UNITED STATES OF AMERICA,                                  Case No. CR 18-00172-BLF
11                  Plaintiff,                                NON-PARTY RAVI SRIVATSAV’S
                                                              ADMINISTRATIVE MOTION FOR
12                   vs.                                      COUNSEL TO ATTEND TRIAL IN-PERSON
13 MICHAEL KAIL,                                              Dept: Courtroom 3- 5th Floor
                                                              Judge: Hon. Beth Labson Freeman
14                  Defendant.
                                                              Anticipated Testimony Date: April 19, 2021
15

16          Non-party witness, Ravi Srivatsav, through counsel, Christopher Cannon, moves the Court for an

17 order granting counsel permission to attend trial proceedings in person to the extent, and during the time,

18 that Ravi Srivatsav is called to testify.

19          Although undersigned counsel does not necessarily expect direct and cross-examination to tread

20 into Ravi Srivastav’s privileged communications, it is possible that privileged communications between

21 counsel and Srivatsav could be invoked during testimony regarding the association of Srivatsav, Elastic

22 Box and Kail. Counsel for Srivatsav should be permitted to attend trial to properly represent Srivatsav’s

23 interests (consistent with any order or direction of the Court), including raising any privilege objections.

24 Cf. Cal. Evid. Code § 954 (stating that “the client, whether or not a party, has a privilege to refuse to

25 disclose” privileged communications).

26          General Order No. 73 restricts in-person court attendance to “only persons having official court

27 business,” which includes “attorneys, parties, witnesses, or other persons who are required or permitted

28 to attend a specific in-person court proceeding.”


     NON-PARTY RAVI SRIVATSAV’S ADMINISTRATIVE MOTION FOR COUNSEL TO ATTEND TRIAL IN-PERSON
     Cases No. CR 18-00172-BLF
                  Case 5:18-cr-00172-BLF Document 211 Filed 04/16/21 Page 2 of 2



 1              This Court recently granted similar requests by other witnesses’ outside counsel, allowing them to
 2 attend trial in person in order to safeguard privileged communications made on behalf of non-parties.

 3 See e.g., Doc, Nos. 172, 196, 199. Counsel appreciates the Court’s interest in ensuring the safety of

 4 everyone in the courtroom, and its counsel will strictly abide by the Court’s safety procedures and

 5 protocols. 1

 6              Accordingly, Srivatsav, through counsel respectfully requests that this Court grant his motion
 7 permitting Christopher J. Cannon to attend trial proceedings in-person during the testimony of Ravi

 8 Srivatsav.

 9
     Dated: April 16, 2021                           Respectfully submitted,
10
                                                            /s/
11                                                   Christopher J. Cannon
                                                     Attorney for RAVI SRIVATSAV
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28   1
         Counsel is fully vaccinated.

     NON-PARTY RAVI SRIVATSAV’S ADMINISTRATIVE MOTION FOR COUNSEL TO ATTEND TRIAL IN-PERSON
     Cases No. CR 18-00172-BLF
